Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 4/23/2021.
Claims 1, 4, 8, 11 and 18 have been amended.
Claims 7, 16 and 20 have been canceled.
Claims 1-6, 8-15, 17-19 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 4/23/2021 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 101:
Applicant’s argues that “Similar to Example 42 (which includes converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users as additional elements that transform a method of organizing human activity into a practical application), the claims recite a combination of additional elements that integrate the alleged abstract idea into a practical application by reciting a specific improvement over prior art systems. For example, amended claim 1 includes the loyalty platform automatically tracking user purchases with businesses providing loyalty rewards by receiving point of sale (POS) data for the user loyalty purchase, wherein the point of sale data includes a product identifier; correlating the product identifier with the business using a rewarding-business index; and determining the first fractional number of shares of stock in the business to reward the user based on a monetary value of the user loyalty purchase. In this way, claim 1 as a whole integrates the allegedly abstract claim elements into a practical application by providing a specific and technically advantageous approach for automatically determining an amount of fractional equity to reward a user. Specifically, the additional elements recite a specific improvementPage 12 of 13 Application No. 16/537,452 Application Filing Date: August 9, 2019Docket No. NEL18302over prior art systems by automatically determining if a purchase is eligible for a loyalty reward by correlating point of sale data, including a product identifier, with information for one or more rewarding businesses stored in the rewarding-business index.  
Based on the above amendments and arguments, Applicant believes claim 1 is patent eligible, and respectfully requests withdrawal of the above rejection of claim 1 and all claims depending therefrom. Further, based on similar amendments made to claims 11 and 18, and in light of the above arguments with regard to claim 1, Applicant likewise requests withdrawal of the above rejection of claim 11 and 18, and all claims depending therefrom (page 4/4)”.
Examiner disagrees. Unlike example 42, where the method provides a graphical user interface (GUI) by a content server, which is hardware or a combination of both hardware and software. A user, such as a health care provider or patient, is given remote access through the GUI to view or update information about a patient’s medical condition using the user’s own local device (e.g., a personal computer or wireless handheld device). When a user wants to update the records, the user can input the update in any format used by the user’s local device. Whenever the patient information is updated, it will first be converted into the standardized format and then stored in the collection of medical records on one or more of the network-based storage devices. After the updated information about the patient’s condition has been stored in the collection, the content server, which is connected to the network-based storage devices, immediately generates a message containing the updated information about the patient’s condition. This message is transmitted in a standardized format over the computer network to all physicians and health-care providers that have access to the patient’s information (e.g., to a medical specialist to review the updated information about the patient’s medical condition) so that all users can quickly be notified of any changes without having to manually look up or consolidate all of the providers’ updates. This ensures that each of a group of health care providers is always given immediate notice and access to changes so they can readily adapt their own medical diagnostic and treatment strategy in accordance with other providers’ actions. The message can be in the form of an email message, text message, or other type of message known in the art.
Also, as stated in the Office Action rejecting the claims under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 has no bearing or consequence on the materiality of a rejection under 35 U.S.C. § 101. As noted in the prior office action, the additional claim features do not amount to significantly more under the framework. The claim does not qualify under the other non-limiting non-exclusive examples. Hence, Examiner maintains that the claims do not define substantially more than the abstract idea.
Furthermore, the Office Action also stated and pointed out which limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
  Step 2AProng 2: The additional elements “computing system comprising: a processor; a network adapter; and a memory, network adapter, user device, clearing system, network adapter, ”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Additionally, the use of computer does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method ( automatically determining if a purchase is eligible for a loyalty reward by correlating point of sale data, including a product identifier, with information for one or more rewarding businesses stored in the rewarding-business index) and not in the operations of any additional elements or technology.
Therefore, the claim rejection of claims 1, 11 and 18 claims 11, and all claims depending therefrom under 35 USC § 101 is maintained.
  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682